  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6223 
 
AN ACT 
To amend section 1059(e) of the National Defense Authorization Act for Fiscal Year 2006 to clarify that a period of employment abroad by the Chief of Mission or United States Armed Forces as a translator, interpreter, or in a security-related position in an executive or managerial capacity is to be counted as a period of residence and physical presence in the United States for purposes of qualifying for naturalization, and for other purposes. 
 
 
1.Clarification with respect to absence from the United States due to certain employment by Chief of Mission or Armed Forces 
(a)In generalSection 1059(e) of the National Defense Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101 note) is amended to read as follows: 
 
(e)Naturalization 
(1)In generalA period of absence from the United States described in paragraph (2)— 
(A)shall not be considered to break any period for which continuous residence or physical presence in the United States is required for naturalization under title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.); and 
(B)shall be treated as a period of residence and physical presence in the United States for purposes of satisfying the requirements for naturalization under such title. 
(2)Period of absence describedA period of absence described in this paragraph is a period of absence from the United States due to a person’s employment by the Chief of Mission or United States Armed Forces, under contract with the Chief of Mission or United States Armed Forces, or by a firm or corporation under contract with the Chief of Mission or United States Armed Forces, if— 
(A)such employment involved supporting the Chief of Mission or United States Armed Forces as a translator, interpreter, or in a security-related position in an executive or managerial capacity; and 
(B)the person spent at least a portion of the time outside the United States working directly with the Chief of Mission or United States Armed Forces as a translator, interpreter, or in a security-related position in an executive or managerial capacity.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of section 1059(e) of the National Defense Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101 note). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
